 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1315 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2010 
Mr. Hastings of Florida submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Urging the Secretary of State to designate the Caucasus Emirate as a foreign terrorist organization. 
 
 
Whereas the Caucasus Emirate was declared by its leader Doku Umarov (Abu Usman) in October 2007; 
Whereas the Caucasus Emirate seeks to establish a Taliban-style Sharia-based Islamist state on sovereign Russian Federation, Georgian, Armenian, and Azerbaijani territory; 
Whereas the Caucasus Emirate has declared jihad against the Russian Federation, the United States, Great Britain, Israel, and any other state fighting international terrorists; 
Whereas the Caucasus Emirate and Al Qaeda and other international terrorist organizations cooperate with each other and often support each other with regard to personnel, training, financing, and propaganda; 
Whereas since its creation in October 2007, the Caucasus Emirate has committed over 900 terrorist attacks on Russian territory, killing more than 900 and wounding more than 1,500 civilians, government officials, police, military, and security personnel; 
Whereas such acts of violence against civilian targets are clearly intended to spread fear across all levels of society, injure, at least psychologically, a far greater number of people than those physically present at the scene of the attack, and thus constitute terrorism; and 
Whereas the United States and many other nations have also experienced such acts of terrorism: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the terrorist acts carried out by the Caucasus Emirate against innocent Russian civilians; and 
(2)urges the Secretary of State to designate the Caucasus Emirate as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).  
 
